Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa, 2011/0157250, as shown in figs. 2 and 3, discloses the emission control transistor Tr3n or Tr3p is turned off, and therefore the source potential Vs of the drive transistor Tr2 lowers. Thus, the anode voltage of the organic EL element 12 becomes lower than the voltage (Vel+Vca) as the sum of the threshold voltage Vel and the cathode voltage Vca of the organic EL element 12, and therefore current Id no longer flows between the anode and the cathode of the element 12. As a result, the organic EL element 12 does not emit light (transfers into a non-emission period) thereafter. In this way, length of an emission period of the sub-pixel 11Rn or 11Bn in each pixel 11 may be controlled in correspondence to width of each control pulse (length of a period of the H state) applied to the emission control line DSL. Similarly, length of an emission period of the sub-pixel 11Gp in each pixel 11 may be controlled in correspondence to width of each control pulse (length of a period of the L state).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        4/23/2022